In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 16-3960
UNITED STATES OF AMERICA,
                                                  Plaintiff-Appellee,

                                v.

PHIL LAMONT TRENT,
                                              Defendant-Appellant.
                    ____________________

        Appeal from the United States District Court for the
                   Central District of Illinois.
          No. 4:15-cr-40026-001 — Sara Darrow, Judge.
                    ____________________

       ARGUED MAY 19, 2017 — DECIDED JULY 13, 2017
                    ____________________

    Before WOOD, Chief Judge, and POSNER and KANNE, Cir-
cuit Judges.
    KANNE, Circuit Judge. Defendant-Appellant Phil Trent
distributed heroin that killed Tyler Corzette. He was charged
in a five-count indictment, which included two counts relat-
ed to Corzette’s death.
   At trial, Trent objected to testimony of two of the gov-
ernment’s witnesses: Kyle Hull and Curtis Land. Like Trent,
2                                                   No. 16-3960

these witnesses had also been charged with distribution of
heroin resulting in Corzette’s death, but each pled guilty to
that charge pursuant to a plea agreement.
   Trent sought to impeach Hull and Land based on their
plea agreements. Specifically, he wanted to question them
about the twenty-year mandatory minimum associated with
the heroin-distribution-resulting-in-death charges. But be-
cause Trent had also been charged with distribution result-
ing in Corzette’s death, he faced the same twenty-year man-
datory minimum if convicted.
   The district court noted that, if the jury became aware of
the exact length of Hull’s and Land’s mandatory minimum, it
would also know the minimum penalty that Trent would
have to serve—which could improperly sway the jury’s deci-
sion in Trent’s case. To avoid this situation, the court pre-
vented Trent from asking Hull and Land about the mandato-
ry minimum’s exact length but permitted him to describe the
mandatory minimum as “substantial.”
    Trent now argues that this limitation violated his Sixth
Amendment right to confrontation and was an abuse of dis-
cretion. We disagree and hold that the court committed no
error in its ruling.
    Trent also objected to the testimony of Illinois State Police
Sergeant James Rieck, a government witness who had inves-
tigated Trent while undercover. During that investigation,
Sergeant Rieck had communicated with Trent in person and
by telephone. At trial, Sergeant Rieck identified Trent’s voice
in the phone calls. Trent objected to this identification, claim-
ing that the government had not laid the necessary founda-
tion. He asserts that argument again on appeal. We disagree
No. 16-3960                                                 3

and hold that the court also did not err in allowing that tes-
timony.
                      I. BACKGROUND
    Trent was a heroin supplier in Rock Island, Illinois. Hull
was a heroin addict who often purchased heroin from Trent
and his dealers. On August 29, 2014, Hull planned to attend
a local music festival with one of his friends, Corzette, who
was also a heroin addict. The two decided to purchase hero-
in before they went to the festival. Hull called Trent and or-
dered three “bags” of heroin (each of which contained a
tenth of a gram), one bag for Corzette and two bags for an-
other friend, Jacob Thompson. Hull did not order any heroin
for himself because he was already high from using heroin
earlier that day—heroin that he had also purchased from
Trent. Trent set the price at $90 for the three bags and told
Hull to contact Land, one of Trent’s dealers.
   Hull then called Land, and they arranged a meeting.
Hull, Corzette, and Thompson rode together to that meeting,
and once they arrived, Hull purchased the bags of heroin
from Land for the agreed-upon price. After the deal, Thomp-
son took his two bags of heroin and went home.
    Hull and Corzette then went to a nearby park where Hull
helped Corzette cook and inject the heroin. Soon thereafter,
Corzette passed out. Hull, who later testified that he was not
initially worried about Corzette because he had seen this
happen before with heroin use, left Corzette in the car and
attended the music festival.
   After the festival, Hull returned to the car and found
Corzette still unconscious and with vomit on his clothes.
Hull checked Corzette’s pulse and, still believing him to be
4                                                 No. 16-3960

fine, left Corzette in the car for the night. When Hull re-
turned the following morning, he found Corzette dead in the
car.
    Hull panicked. He took the syringe from Corzette’s hand
and threw it in the grass next to the car. He then went to
work. But after spending only an hour at work, Hull re-
turned to the park and called the police. Rock Island Police
Officer Christopher Sloan responded to the call. When he
arrived, he spoke with Hull, who claimed that Corzette was
dead. Officer Sloan called an ambulance and confirmed that
Corzette was in fact dead. He then discovered the syringe
that Hull had thrown in the grass. A forensic pathologist lat-
er concluded that Corzette had died of adverse effects from
heroin.
    A. Investigation and Arrest of Trent
    Later on August 30, Hull agreed to cooperate with the
police department in its investigation. In particular, Hull
agreed to participate in a controlled purchase of three addi-
tional bags of heroin from Land that same day. This con-
trolled purchase led to Land’s arrest, after which Land also
agreed to cooperate. The police department then arranged
for an undercover officer to make two purchases of heroin
from Trent. After the second purchase, the police department
obtained an arrest warrant for Trent, and Trent was arrested
on October 3, 2014.
     The Rock Island Police Department later learned that the
Illinois State Police had also been engaged in an undercover
investigation of Trent in August of 2014. During that investi-
gation, Sergeant Rieck communicated with Trent both in
person and by telephone. He also purchased $50 of heroin
No. 16-3960                                                    5

from one of Trent’s dealers. Sergeant Rieck attempted to ar-
range a second purchase of heroin from Trent, but Trent re-
fused after discovering that Rieck was an undercover officer.
   B. Trent’s Jury Trial
     A grand jury returned a five-count indictment, charging
Trent with one count of heroin distribution resulting in
death, three counts of heroin distribution, and one count of
conspiracy to distribute and possess with intent to distribute
heroin resulting in death. These charges stemmed from both
the Rock Island Police Department’s investigation and the
Illinois State Police’s investigation of Trent. During a five-day
jury trial, the government called numerous witnesses, in-
cluding Hull, Land, and Sergeant Rieck.
   1. Testimony and Impeachment of Hull and Land
    Hull and Land testified about their interactions with
Trent on and before August 29, 2014—the day that Corzette
took the drugs that ultimately killed him. Hull said that he
had been a heroin user since the summer of 2013 and that
Trent was his regular heroin supplier. He further stated that
he had used heroin with Corzette on several occasions be-
fore August 29. Hull then claimed that he called Trent to
purchase heroin on August 29 and that Trent told him to ar-
range a meeting with Land. Next, Hull testified that, when
he met with Land, he saw “what [he] thought was [Trent’s]
vehicle.” (Tr. 203.) He then recounted his purchase of three
bags of heroin from Land and his subsequent trip to the park
to help Corzette inject heroin from one of those bags. Hull
finally testified about his actions (or, perhaps more appro-
priately, his inaction) after Corzette began suffering from an
apparent overdose.
6                                                 No. 16-3960

    Land testified that he had been a heroin user for over
twenty years and that he had used heroin with Trent on sev-
eral occasions since the summer of 2014. He then stated that
he began selling heroin for Trent shortly after they met. He
described their relationship in detail, stating that he would
take six or seven bags of heroin from Trent each day, that
Trent would set the price for that heroin, and that Land
would sell those bags to Trent’s customers. Land also
claimed that he would return to Trent any heroin that he did
not sell on any particular day.
    Land then corroborated Hull’s story about the August 29
drug sale. Specifically, Land testified that Trent dropped him
off at a local gas station that afternoon and that he received
calls from “a number of customers,” including Hull. (Tr.
286.) According to Land, he met with Hull at the gas station
and sold Hull the drugs that eventually killed Corzette.
Land reiterated that the drugs he sold to Hull came from
Trent. Land then testified that Trent “came and got the mon-
ey” after the sale. (Tr. 288.)
    Next, both Hull and Land—who were also arrested and
charged with distribution of heroin resulting in Corzette’s
death—testified about their cooperation with the govern-
ment. They stated that, in exchange for their cooperation,
their truthful testimony at Trent’s trial, and their pleas of
guilty to a charge of distribution resulting in death, the gov-
ernment had agreed to file motions to reduce their sentences.
   During the trial, Trent’s defense counsel sought to im-
peach Hull and Land based on the details of their plea
agreements. In particular, he wanted to question them about
the exact mandatory minimum—twenty years—that they
faced if they refused to cooperate and about how their coop-
No. 16-3960                                                  7

eration could lead to a reduction of their sentences below
that mandatory minimum.
   The government sought to limit this impeachment to a
more general questioning: although it agreed that Trent’s
counsel should be permitted to question Hull and Land
about their cooperation and about their plea agreements, the
government argued that Trent’s counsel should be limited to
discussing a substantial mandatory minimum rather than the
exact length in years of that mandatory minimum.
    Because Trent had been charged with the same crime to
which Hull and Land had pled guilty—distribution resulting
in death—he faced the same twenty-year mandatory mini-
mum. The government thus sought to limit Trent’s counsel’s
impeachment of Hull and Land to prevent the jury from
learning the exact minimum penalty that Trent faced if con-
victed on the distribution-resulting-in-death charge.
   The district court ruled in favor of the government and
permitted Trent’s counsel to question Hull and Land about
the “substantial mandatory minimum” each faced “without
quantifying the exact amount.” (Tr. 235.) On cross-
examination, Trent’s counsel did just that: he impeached
Hull and Land by asking a variety of questions about the
mandatory minimum without referring to its twenty-year
term.
   2. Testimony of Sergeant Rieck
   Sergeant Rieck testified about his involvement in the Illi-
nois State Police’s undercover investigation of Trent. He stat-
ed that he first met Trent in person on August 12, 2014 at a
meeting arranged by a confidential informant. At that meet-
ing, Sergeant Rieck spoke with Trent, seeking to buy $50 of
8                                                   No. 16-3960

heroin. According to Sergeant Rieck, Trent answered that he
could not sell heroin at that time but that he could arrange
for a sale in the near future. Sergeant Rieck then testified that
he spoke with Trent on the phone two more times. During
those conversations, Trent instructed Sergeant Rieck to meet
one of his dealers to complete the sale. On August 13, Ser-
geant Rieck followed Trent’s instruction and purchased $50
of heroin from one of Trent’s dealers.
    Several times during Sergeant Rieck’s testimony, Trent’s
counsel objected that the government had failed to lay a
proper foundation for Sergeant Rieck’s identification of Trent
as the speaker on the phone calls. The district court initially
sustained that objection and asked the government to lay a
foundation. The government complied, asking Sergeant
Rieck, “From the conversation you had with the defendant—
this person here in the courtroom—in person and when you
had this conversation over the phone, did you think it was
the same person?” (Tr. 60.) Sergeant Rieck answered affirma-
tively. Trent’s counsel continued to object that this founda-
tion was insufficient, but the district court overruled his ob-
jections.
                             * * *
    At the end of the five-day trial, a jury convicted Trent on
all five charges. The district court sentenced Trent to an ag-
gregate term of 300 months’ imprisonment. This appeal fol-
lowed.
                         II. ANALYSIS
    On appeal, Trent repeats two arguments that he made at
trial. First, he contends that the district court abused its dis-
cretion and violated his Sixth Amendment right to confron-
No. 16-3960                                                     9

tation when it refused to permit him to question Hull and
Land about the specific length of the mandatory minimum
each faced after pleading guilty. Next, Trent argues that the
district court abused its discretion when it overruled his ob-
jections to Sergeant Rieck’s testimony about his phone con-
versations with Trent. We address each argument in turn.
   A. Limitation on Cross-Examination
    Trent first argues that the court should have permitted
him to cross-examine Hull and Land about the exact
length—twenty years—of the mandatory minimum each
faced on a distribution-resulting-in-death charge. Our stand-
ard of review when a district court limits the defendant’s
cross-examination depends on whether the court’s limit “di-
rectly implicates the ‘core values of the Confrontation
Clause.’” United States v. Recendiz, 557 F.3d 511, 530 (7th Cir.
2009) (quoting United States v. Smith, 454 F.3d 707, 714 (7th
Cir. 2006)). If so, we review the limit de novo. If not, we re-
view the limit only for abuse of discretion. Id.
    The Sixth Amendment “guarantees a defendant an op-
portunity for effective cross-examination.” Id. But that
doesn’t mean that the Sixth Amendment requires a district
court to permit a defendant to question witnesses “in what-
ever way, and to whatever extent, the defense might wish.”
Delaware v. Fensterer, 474 U.S. 15, 20 (1985). Instead, a district
court has discretion to place reasonable limits on cross-
examination, especially when necessary to prevent irrelevant
or confusing evidence from being presented to the jury. Re-
cendiz, 557 F.3d at 530; see also United States v. Cavender, 228
F.3d 792, 798 (7th Cir. 2000) (“The district court retains wide
latitude to impose reasonable limits on the scope and extent
of cross-examination based on concerns about things like
10                                                    No. 16-3960

harassment, prejudice, confusion of the issues, or interroga-
tion that is repetitive or only marginally relevant.”)
    Federal juries don’t sentence defendants in noncapital
cases. Cf. 18 U.S.C. § 3593 (discussing juries’ role in capital
sentencing). We have thus permitted district courts to pre-
vent juries from learning information from which they could
infer defendants’ potential sentences, holding that inclusion
of this information might confuse or mislead the juries in
their true task: deciding defendants’ guilt or innocence. See
United States v. Arocho, 305 F.3d 627, 636 (7th Cir. 2002), super-
seded by statute on other grounds as stated in United States v.
Benabe, 654 F.3d 753, 781 (7th Cir. 2011). That is precisely
what the district court did here: it limited Trent’s cross-
examination of Hull and Land to prevent the jury from
learning the exact penalty that Trent himself faced on convic-
tion.
    Nonetheless, Trent contends that the term “substan-
tial”—as the district court permitted Trent to describe the
mandatory minimum in lieu of using the exact term of
years—was too “nebulous” to give the jury a full impression
of the witnesses’ incentives to testify. (Appellant’s Br. at 20.)
He asserts that, had the precise “magnitude” of Hull’s and
Land’s potential sentences been made known to the jury,
“the jury might have received a substantially different im-
pression of their credibility.” (Id.) Because the district court
did not permit Trent to question Hull and Land about the
exact length of the mandatory minimum, Trent maintains
that his Sixth Amendment rights were violated.
    True enough, the “ability to expose a witness’s motiva-
tion for testifying, his bias, or his possible incentives to lie” is
a core value of the Sixth Amendment’s Confrontation Clause.
No. 16-3960                                                  11

Recendiz, 557 F.3d at 530. But that value is only offended
when “the defense is completely forbidden from exposing
the witness’s bias.” United States v. Sanders, 708 F.3d 976, 990
(7th Cir. 2013) (quoting United States v. Manske, 186 F.3d 770,
778 (7th Cir. 1999)). When the defense is given a reasonable
opportunity to question witnesses about their biases, the
Sixth Amendment is not implicated. “In other words, merely
having the chance to present a motive to lie is sufficient to
satisfy the core values of the confrontation right.” Id. at 991.
    Here, Trent was not prohibited from cross-examining
Hull and Land about their potential biases or motives to lie.
Rather, the district court permitted Trent to vigorously cross-
examine them. For instance, Trent’s counsel asked Hull the
following questions:
       •   And you have a rather substantial manda-
           tory minimum sentence, don’t you?
       •   And it’s a pretty long time, isn’t it?
       •   You know that the judge who decides—
           who sentences you cannot give you a sen-
           tence below that substantial mandatory
           minimum unless the prosecutors file a mo-
           tion and ask the judge to go below that
           mandatory minimum?
       •   So, you certainly want one of [the two pros-
           ecutors] to be happy with your testimony
           so they’ll file that motion [reducing your
           sentence], don’t you?
       •   And that’s why you’re here, is to get your
           sentence reduced, isn’t it?
       •   That’s why you entered into the plea
           agreement, so you’d get an opportunity to
12                                                No. 16-3960

           get your sentence reduced below the man-
           datory minimum, correct?
       • Because you don’t want to serve that much
           time in prison if you can avoid it, correct?
    Trent’s counsel similarly asked Land the following ques-
tions:
      •    Now, because of the charge that you pled
           guilty to, you are facing a substantial man-
           datory minimum sentence; is that fair? Is
           that correct?
        • And you don’t really want to serve that
           much time, do you?
        • And the only way you can get less than that
           substantial mandatory minimum sentence
           is if one of [the two prosecutors] right here
           files a motion to ask the judge to reduce
           your sentence below that mandatory mini-
           mum; is that correct?
        • And you know that it’s by you cooperating
           with this plea agreement that you signed
           with the government that you can get your
           sentence reduced if they believe that your
           testimony was helpful?
        • And you want them to believe that [your
           testimony was helpful]?
        • Because you told us nobody would want to
           serve that mandatory minimum, right?
    In response to the questioning, Hull and Land admitted
that they were testifying under plea agreements and that the
government agreed to file motions to reduce their sentences
if they agreed to testify truthfully. They also admitted that,
without the government’s motion, they would have to serve
No. 16-3960                                                  13

the duration of the substantial mandatory minimum. (Tr.
268–69; Tr. 319–22.)
    Because the court allowed Trent to engage in this thor-
ough cross-examination, which readily exposed any of Hull’s
or Land’s biases and incentives to testify adversely to Trent,
the court did not offend the core values of the Confrontation
Clause. See Recendiz, 557 F.3d at 530–31; Sanders, 708 F.3d at
990–91. We therefore review the district court’s limitation on-
ly for abuse of discretion. Recendiz, 557 F.3d at 530.
   To determine whether the court abused its discretion, we
must decide “whether the jury had sufficient information to
make a discriminating appraisal of the witness’s motives and
biases.” Sanders, 708 F.3d at 991 (quoting Recendiz, 557 F.3d at
530). Trent contends that the jury couldn’t make a “discrimi-
nating appraisal” without knowing the mandatory mini-
mum’s exact length. We disagree.
   Based on the answers to Trent’s extensive cross-
examination of both Hull and Land, we hold that the jury
had ample information to make a discriminating appraisal of
the motives of those two witnesses.
    Trent’s argument that the court’s limitation precluded
him from portraying the full magnitude of Hull’s and Land’s
biases is unavailing. Although the court did not permit Trent
to mention the mandatory minimum’s twenty-year term, it
did allow him to describe the term as “substantial.” And
Trent probed in painstaking detail each witness’s incentives
to lie.
   Hull admitted to the jury that the mandatory minimum
was a “pretty long time” (Tr. 268), and Land averred that
“nobody would” want to serve the entire length of the man-
14                                                No. 16-3960

datory minimum (Tr. 319). Moreover, the court instructed
the jury to consider the overall testimony of Hull and Land
“with caution and great care.” (Tr. 617.)
    Although “[t]he jury might not have possessed all the in-
formation [Trent] wanted it to have, … it certainly had suffi-
cient information to evaluate [Hull’s and Land’s] testimony.”
Sanders, 708 F.3d at 991. Given the court’s very real and well-
founded concerns about misleading or confusing the jury,
we hold that the court did not err, let alone abuse its discre-
tion, by limiting Trent’s cross-examination of Hull and Land
in the manner that it did.
     B. Foundation for Voice Identification
    Trent next argues that the district court erred by permit-
ting Sergeant Rieck to identify Trent’s voice in phone conver-
sations. In so arguing, he contends that the government
failed to lay the necessary foundation for that testimony. We
review a district court’s evidentiary rulings, including those
pertaining to foundation, for abuse of discretion. United
States v. Davis, 845 F.3d 282, 286 (7th Cir. 2016).
    Rule 901(a) of the Federal Rules of Evidence discusses the
authentication or identification of evidence: “[t]o satisfy the
requirement of authenticating or identifying an item of evi-
dence, the proponent must produce evidence sufficient to
support a finding that the item is what the proponent claims
it is.” Rule 901(b) provides specific examples of “evidence
that satisfies” Rule 901(a). One of those examples—Rule
901(b)(5)—provides that a voice identification can be estab-
lished by “[a]n opinion identifying a person’s voice—
whether heard firsthand or through mechanical or electronic
transmission or recording—based on hearing the voice at
No. 16-3960                                                      15

any time under circumstances that connect it with the al-
leged speaker.” “We have consistently interpreted this rule
to require that the witness [identifying a voice] have only
‘minimal familiarity’ with the voice.” United States v. Cruz-
Rea, 626 F.3d 929, 934 (7th Cir. 2010) (quoting United States v.
Neighbors, 590 F.3d 485, 493 (7th Cir. 2009)).
    Minimal familiarity is not a high bar. United States v. Col-
lins, 715 F.3d 1032, 1036 (7th Cir. 2013); see also United States v.
Mendiola, 707 F.3d 735, 739–40 (7th Cir. 2013) (collecting cas-
es). For instance, we have held that hearing a voice only once
during a court proceeding is sufficient. United States v. Man-
soori, 304 F.3d 635, 665 (7th Cir. 2002). We have likewise con-
cluded that a witness who had heard a voice in a recorded
phone conversation could later identify that voice as the de-
fendant’s after speaking with the defendant during his arrest
and post-arrest interview. Recendiz, 557 F.3d at 527.
    Here, Sergeant Rieck testified that he had met with Trent
in person prior to speaking with him on the phone. At that
meeting, Trent and Sergeant Rieck discussed a possible hero-
in transaction. This in-person meeting provided Sergeant
Rieck with the necessary minimal familiarity with Trent’s
voice such that he could later identify it on the phone calls.
The government laid the necessary foundation for Sergeant
Rieck’s identification of Trent’s voice by asking Sergeant
Rieck if he believed that the person with whom he had dealt
in person was the same person with whom he had spoken
on the phone. Sergeant Rieck answered that question affirm-
atively.
   Furthermore, the government offered significant corrob-
orating evidence supporting Sergeant Rieck’s identification.
This evidence included (1) Trent’s phone, which showed that
16                                                 No. 16-3960

Trent had saved Sergeant Rieck’s phone number in his con-
tact list; (2) Trent’s phone records, which showed that Trent
and Sergeant Rieck had contacted one another on August 13,
the day of the undercover drug purchase; and (3) Trent’s
phone number, which was the number Sergeant Rieck, Hull,
and Land had used to contact Trent. In light of this substan-
tial circumstantial evidence and Sergeant Rieck’s voice iden-
tification of Trent, we conclude that the district court did not
abuse its discretion by overruling Trent’s objections and
permitting Sergeant Rieck’s testimony.
                       III. CONCLUSION
   For the foregoing reasons, we AFFIRM the district court’s
judgment of conviction.